DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Interpretation
In regards to claims 1 and 7, the claims read “a second optical system that transmits reflected light of the subject from the front-end portion of the tubular section to the main body side” [claim 1 lines 10-11, claim 7 lines 17-18]. It is clear this “the main body side” refers to a main body side of the tubular section. 
In regards to claims 1 and 7, the claims read “the coupler is provided to be rotatable in the main body around a central axis of the tubular portion” [claim 1, lines 13-14, claim 7, lines 19-20]. It is clear this means the coupler rotates relative to the main body, and is within the main body. 
In regards to claims 1 and 7, the claims read “rotatable…with respect to another portion” [claim 1, lines 13-14, claim 7, lines 19-20]. It is clear that “another portion” here could be anything whatsoever, including unclaimed objects. 
In regards to claim 7, the claim reads “a supporting arm having the holding apparatus installed at a front end” [line 6]. It is clear that “a front end” is the front end of the supporting arm here. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first optical system in claims 1-2, 4-5, 7, 9 and 11-12, and second optical system in claims 1-3, 7 and 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claims 1 and 7, the claims read “the reflection surface reflecting light introduced from the coupler to inside of the main body and introducing the light to inside of the tubular section” [claim 1 lines 6-7, claim 7 lines ], “a first optical system that transmits light… and irradiates a subject” [claim 1 lines 8-9], “a second optical system that transmits” [claim 1 line 11]. This could be interpreted as method steps in device claims, rendering the claims unexaminable. This could also be interpreted as obvious drafting errors, where the limitations were meant to be functional limitations, aka. ‘configured to’ language. Therefore, the claims are unclear. For the purposes of prosecution, it will be assumed that the latter is correct.
	In regards to claims 1 and 7, the claims read “the main body side” [claim 1, line 12, claim 7, line 18]. There is insufficient antecedent basis for this limitation in the claims. Therefore, the claims are unclear. For the purposes of prosecution, it will be assumed that this is a newly recited item. 
	In regards to claim 3-5 and 10-12, the claims read “light from the light source is introduces from the coupler to the reflector” [claims 3 and 10, line 2], “reflects the light” [claims 4 and 11, line 2], “transmits the light” [claims 5 and 12, line 1]. This could be interpreted as method steps in device claims, rendering the claims unexaminable. This could also be interpreted as obvious drafting errors, where the limitations were meant to be functional limitations, aka. ‘configured to’ language. Therefore, the claims are unclear. For the purposes of prosecution, it will be assumed that the latter is correct.
Allowable Subject Matter
	Claim 1-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope comprising:
a proximal portion including a connector attached to a cable, the cable coupled to a light source; 
an insertion section having tubular form, the insertion section fixed to the proximal portion and extending from the proximal portion; 
a reflection surface configured to reflect light received from the connector to inside the proximal portion and into the insertion section, 
a first optical system which is a fiber optic bundle or equivalent thereof (112 (f) interpretation of the term “first optical system”) configured to transmit the light provided inside the insertion section by the reflector to a distal end of the insertion portion, such that the light irradiates a subject from the distal end of the insertion section, 
a second optical system which is a plurality of lenses disposed at intervals along the insertion section (112 (f) interpretation of the term “second optical system”) configured to receive light reflected from the subject and convey it from the distal end of the insertion section to a proximal end of the insertion section at the proximal portion, wherein
the connector is configured to be rotatable within the proximal portion, such that it rotates around a central axis of the insertion section. 
Niimura et al. (JP 2000316794A) discloses the above except for the reflection surface. 
Sano et al. (USPN 5,588,950) teaches the above except for that the connector is configured to be rotatable within the proximal portion, such that it rotates around a central axis of the insertion section with respect to the proximal portion, instead teaching that the connector is configured to rotate around an axis transverse to a central axis of the insertion section with respect to the proximal portion. 
Lucey et al. (USPN 5,621,830) teaches an endoscope where a connector between a proximal portion and an insertion section is configured to rotate with respect to the insertion section about a central axis of the insertion section, the connector configured to convey light from a cable entering the proximal portion to the inside of the insertion section, the endoscope also comprising the first and second optical systems above. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sano et al. (USPN 5,588,950)
Lucey et al. (USPN 5,621,830)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795